Exhibit 10.1

EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of December 22, 2014 (the
“Effective Date”) by and between Clean Diesel Technologies, Inc., a Delaware
corporation (“CDTI” or the “Company”), and David E. Shea (“Executive”).  

WHEREAS, CDTI and Executive desire to enter into an agreement setting forth the
terms and conditions of Executive’s employment with CDTI;

NOW THEREFORE, in consideration of the mutual promises of the parties and the
mutual benefits they will gain by the performance thereof, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties do hereby agree as follows:

1.         Employment.

CDTI employs Executive, and Executive hereby accepts employment with CDTI, upon
the terms and conditions set forth in this Agreement for the period beginning on
the Effective Date and ending on July 31, 2017. This Agreement supersedes and
replaces any other employment or consulting agreement between Executive and
CDTI.  

2.         Position and Duties.

(a) Executive shall serve as Chief Financial Officer of CDTI and shall have the
normal duties, responsibilities and authority of such position, subject to the
power of the Board of Directors of CDTI (“Board”) to expand or limit such
duties, responsibilities and authority.    

(b) Executive shall report to the Chief Executive Officer of the Company or
Board, in the absence of the Chief Executive Officer.  Executive shall devote
Executive’s best efforts and all of Executive’s business time and attention
(except for permitted vacation periods, reasonable periods of illness or other
incapacity) to the business and affairs of CDTI.  Executive shall perform
Executive’s duties and responsibilities hereunder to the best of Executive’s
abilities in a diligent, trustworthy, businesslike and efficient manner.  

(c) Executive will be subject to, and will comply with, the policies, standards
and procedures generally applicable to senior management employees of CDTI from
time to time.

3.         Compensation and Benefits.

(a) Base Salary.  Executive will receive an annual base salary of $225,000 per
year, effective as of December 1, 2014, less applicable payroll withholdings
and payable in accordance with CDTI’s normal payroll practices.  This salary
shall be subject to annual review by CDTI in accordance with its general
policies as in effect from time to time.  

(b) Annual Bonus.  Executive shall be eligible to receive an annual bonus based
on CDTI’s achievement of financial objectives established by the Board and the
Executive’s achievement of agreed-to personal business objectives.  The amount
of any Annual Bonus will

1

--------------------------------------------------------------------------------

be based upon the degree to which such objectives are met, and will vary from 0%
of Base Salary to a maximum of 68% of Base Salary with a target of 40% of Base
Salary and with payout at the discretion of the Board.  The annual bonus will be
prorated based on the number of days Executive is employed during a calendar
year.  The bonus with respect to any calendar year shall be payable in the
following calendar year no later than 45 days from the date on which audited
financial statements covering such calendar year are filed on Form 10-K.

(c) Equity and Cash Incentive.  Executive shall be eligible to receive long term
incentive awards correlated to Executive’s salary and calculated using a
multiplier determined by the Board. Awards may be comprised of stock options,
restricted share units and/or cash compensation. All equity awards shall be
issued under and governed by the terms of CDTI’s Incentive Plan and shall be
issued at 100% of fair market value on the date of grant. Stock options will be
valued using the Company’s customary accounting methodology. All of Executive’s
unvested stock options and restricted stock will vest immediately upon
Executive’s Termination Without Cause or Resignation for Good Reason concurrent
with or subsequent to a Change in Control. “Change in Control” means a change in
ownership or control of CDTI effected through any of the following transactions:

(i) A merger, consolidation or other reorganization, unless securities
representing more than fifty-one percent (51%) of the total combined voting
power of the voting securities of the successor company are immediately
thereafter beneficially owned, directly or indirectly, by the persons who
beneficially owned CDTI’s outstanding voting securities immediately prior to
such transaction; or

(ii) A sale, transfer or other disposition of all or substantially all of CDTI’s
assets in liquidation or dissolution of CDTI; or

(iii) The acquisition, directly or indirectly by any person or related group of
persons (other than CDTI or a person that directly or indirectly controls, is
controlled by, or is under common control with, CDTI), of beneficial ownership
of securities possessing more than fifty-one percent (51%) of the total combined
voting power of CDTI’s outstanding securities pursuant to a transfer of the then
issued and outstanding voting securities of CDTI by one or more of CDTI’s
shareholders; or

(iv) During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board, provided that any
person becoming a director of the Board subsequent to the date of adoption of
this Plan whose election, or a nomination for election by CDTI’s shareholders,
was approved by the vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of any individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Board, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934.

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if its sole purpose is to change the legal jurisdiction of the
Corporation’s incorporation or to create a


2

--------------------------------------------------------------------------------

holding company that will be owned in substantially the same proportions by the
persons who held the Corporation’s securities immediately before such
transaction.  

(d) Fringe Benefits.  Executive shall be entitled to participate in all of
CDTI’s employee benefit programs for which CDTI employees are generally
eligible, subject to the terms and conditions of such programs.  Those programs
currently include group medical, dental and vision insurance; 401(k) plan; life
insurance; short-term and long-term disability insurance; and paid vacation and
sick leave.  All benefits are subject to change at the sole discretion of the
Board and/or CDTI.

(i) Executive shall be entitled to four (4) weeks of vacation per year, with a
maximum accrual of eight (8) weeks.  Such vacation time shall accrue and will be
paid out upon Termination subject to customary payroll withholding in accordance
with CDTI’s general practices.  

(e) Reimbursement of Business Expenses.  CDTI shall reimburse Executive for all
reasonable expenses incurred by Executive in the course of performing
Executive’s duties under this Agreement which are consistent with CDTI’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to CDTI’s requirements with respect to
reporting and documentation of such expenses.  Such reimbursements shall be
payable in accordance with CDTI’s general reimbursement practices.

4.         Termination.

(a) Employment At-Will and Termination.  Executive’s employment with CDTI will
be “at will” (i.e., either Executive or CDTI may terminate Executive’s
employment at any time for any reason, with or without Cause).  Executive’s
employment and this Agreement may be terminated as follows:

(i) Either party may terminate this Agreement and Executive’s employment for any
reason upon thirty (30) days’ written notice to the other party that this
Agreement is being terminated;

(ii) The parties may terminate this Agreement and Executive’s employment for any
reason without notice upon mutual written agreement of the parties;

(iii) CDTI may terminate Executive’s employment and this Agreement upon written
notice to Executive at any time that the Board has determined that there is
Cause for such termination.  For purposes of this Agreement, “Cause” shall mean
Executive’s (A) gross negligence or severe or continued misconduct in the
performance of Executive’s material duties; (B) commission of or pleas of
“guilty” or “no contest” to a felony offense or commission of any unlawful or
criminal act which would be detrimental to the reputation or character of CDTI;
(C) participation in fraud or an act of dishonesty against CDTI; (D) intentional
material damage to or misappropriation of CDTI property; material breach of
company policies or regulations, or (E) material breach of this Agreement that
is not cured to CDTI’s reasonable satisfaction within five (5) days after
written notice thereof to Executive (provided that any such breach which is not
capable of cure, shall immediately constitute “Cause”);

3

--------------------------------------------------------------------------------

(iv) This Agreement shall terminate immediately upon Executive’s death or
Disability.  “Disability” means Executive’s physical or mental incapacity to
perform a substantial portion of his duties and responsibilities for any period
or periods which, in the aggregate, total 90 or more calendar days within any
12-month period; or  

(v) Executive may resign for Good Reason.  For purposes of this Agreement,
Executive will have Good Reason to terminate Executive’s employment with CDTI
upon the occurrence of any of the following:  (A) a material diminution in the
nature or scope of Executive’s responsibilities, duties or authority; (B) CDTI’s
requirement that Executive be based at any location more than 50 miles from
Executive’s current CDTI office location in Oxnard, California; (C) any other
action or inaction that constitutes a material breach by CDTI of this Agreement;
or (D) a material diminution in Executive’s Base Salary unless such reduction is
part of an across-the-board reduction for the Chief Executive Officer and
his/her direct reports (except that an across-the-board reduction resulting in
the diminution in Executive’s Base Salary due to or within six (6) months of a
Change in Control is excluded and still constitutes Good Reason). Executive may
not resign for Good Reason unless (A) Executive provides written notice of
Executive’s intent to resign to the Board and of the occurrence of Good Reason
for resignation under this paragraph within ninety (90) days of the initial
existence of such reason and (B) CDTI has not remedied the alleged violation(s)
within thirty (30) days of receipt of such written notice.  For purposes of this
paragraph written notice must include a detailed description of the facts and
circumstances of the violation allegedly constituting Good Reason and such
notice must be given in accordance with applicable CDTI policy, or in the
absence of such policy, to the Chair of the Board or the General Counsel of
CDTI.  

(b) Payments Upon Termination.  Upon termination of Executive’s employment for
any reason, Executive shall be entitled to receive any salary and benefits that
are accrued and unpaid as of the date of termination.  

(i) Termination for Cause or Resignation.  If Executive resigns Executive’s
employment for any reason other than for Good Reason pursuant to Paragraph
4(a)(v) above, is terminated by CDTI or the Board for Cause pursuant to
Paragraph 4(a)(iii), or is terminated by mutual agreement of the parties
pursuant to Paragraph 4(a)(ii) above, all compensation and benefits will cease
immediately and Executive will receive none of the Severance Benefits (as
defined below) or any other severance pay.  

(ii) Termination Without Cause or Executive’s Resignation for Good Reason.  If
Executive resigns for Good Reason under Paragraph 4(a)(v) above or Executive’s
employment with CDTI is terminated by CDTI for any reason other for Cause or
mutual agreement of the parties pursuant to Paragraph 4(a)(ii) above, subject to
Paragraph 4(c) below, Executive will receive the following compensation
(“Severance Benefits”):

(A)

an amount equal to twelve (12) months of Executive’s current base salary at the
time of termination (less required withholdings) payable pursuant to the
Company’s regular payroll practices commencing on the later of the day after the
expiration of the revocation period of the

4

--------------------------------------------------------------------------------

Release (as defined below) or 35 days after Executive’s termination date;

 (B)

for a period of twelve (12) months following Executive’s termination date,
continue Executive’s medical, dental and vision coverage under the Company’s
group health plan as in effect immediately before Executive’s termination, after
which Executive may elect continuation coverage at his own expense under COBRA
(section 4980 of the Internal Revenue Code of 1986 [the “Code”] and the
California Continuation Benefits Replacement Act (“Cal-COBRA”); provided,
however, that such extended coverage will only be provided to the extent that it
is not discriminatory under section 105(h) of the Code or under any other
section of the Code or other applicable law.  If the extension of such coverage
would be discriminatory under section 105(h) of the Code or other applicable
law, CDTI shall in lieu of extending coverage under its group health plan
reimburse Executive for the cost of  individual (providing care for Executive
and his family) medical, dental and vision coverage for a period of twelve (12)
months after he exhausts available COBRA and Cal-COBRA; provided, however, that
if such payment is discriminatory under applicable law, CDTI may in its sole
discretion increase the payment in part (a) above (including applicable
gross-up); and

(C)

an amount equal to a prorated portion (based on the number of full months of
service) of Executive’s Annual Bonus for the year in which the termination
occurs calculated and payable pursuant to the terms of the applicable bonus
program in effect as determined by the Board; provided, however, that such
payment shall be made to the Executive within 45 days of the 10-K as above.  

(iii)  Disability.  If Executive’s employment is terminated due to Disability,
subject to Paragraph 4(c) below, Executive will receive the following
compensation (“Severance Benefits”):  

(A)

an amount equal to six (6) months of Executive’s current base salary at the time
of termination (less required withholdings) payable pursuant to the Company’s
regular payroll practices commencing on the later of the day after the
expiration of the revocation period of the Release (as defined below) or 35 days
after Executive’s termination date;

(B)

for the period of six (6) months following Executive’s termination date,
continue medical, dental and vision coverage under the Company’s group health
plan in effect immediately before Executive’s termination, after which Executive
may elect continuation coverage at his own expense under COBRA (section

5

--------------------------------------------------------------------------------

4980 of the Internal Revenue Code of 1986 [the “Code”] and the California
Continuation Benefits Replacement Act (“Cal-COBRA”); provided, however, that
such extended coverage will only be provided to the extent that it is not
discriminatory under section 105(h) of the Code or under any other section of
the Code or other applicable law.  If the extension of such coverage would be
discriminatory under section 105(h) of the Code or other applicable law, CDTI
shall in lieu of extending coverage under its group health plan reimburse
Executive for the cost of  individual (providing care for Executive and his
family)  medical, dental and vision coverage for a period of six (6) months
after he exhausts available COBRA and Cal-COBRA; provided, however, that if such
payment is discriminatory under applicable law, CDTI may in its sole discretion
increase the payment in part (a) above (including applicable gross-up); and

(C)

an amount equal to a prorated portion (based on the number of full months of
service) of Executive’s Annual Bonus for the year in which the termination
occurs calculated and payable pursuant to the terms of the applicable bonus
program in effect as determined by the Board; provided, however, that such
payment shall be made to the Executive within 45 days of 10-K as above.

 (D)

Notwithstanding the foregoing, any benefits that Executive shall become entitled
to receive under CDTI’s long-term disability insurance program as it may from
time to time be in effect shall reduce the Severance Benefits payable under this
Paragraph 4(b)(ii).

(c) Release and Commencement of Severance Benefits.  As a condition of receiving
any Severance Benefits under this Paragraph 4, Executive is required to sign
(and not revoke) a Severance Agreement and Release of All Claims (“Release”)
against CDTI and related entities and individuals, in a form to be provided by
CDTI, within 45 days after his termination date.  Payment of Severance Benefits
shall not commence until after the time for revocation of the Release has
expired (if the period for signing and not revoking the Release begins in one
taxable year for the Executive and ends in the subsequent taxable year, the
payment of any Severance Benefits will begin in the second taxable year).

(d) 409A.  The parties intend that the Severance Benefits provided under this
Agreement will be deemed not to be deferred compensation subject to section 409A
of the Code (“section 409A”) to the maximum extent provided in the exceptions
provided in the Treasury Regulations for short term deferrals (section
1.409A-1(b)(4)) and separation pay plans (section 1.409A-1(b)(9)).  All
Severance Benefits shall be paid within the period ending no later than the last
day of the second taxable year of the Executive following the taxable year in
which the Executive’s separation from service occurs, in conformance with
section 1.409A-1(b)(9) of the Treasury Regulations.  To the extent that the
payment of any amount under this Paragraph 4 constitutes deferred compensation,
any payment or benefit due upon Executive’s termination of employment will only
be paid or provided to Executive once Executive’s termination qualifies as

6

--------------------------------------------------------------------------------

a “separation from service” under section 409A.  If Executive is a “specified
employee” within the meaning of section 409A, any such payment scheduled to
occur during the first six (6) months following Executive’s separation from
service shall not be paid until the first regularly scheduled pay period
following the six (6) month anniversary date of such separation from service and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto.  

(e) Return of Property.  Upon termination of Executive’s employment or whenever
requested by CDTI, Executive will immediately return all CDTI property, tangible
or (where returnable) intangible, in Executive’s possession.

(f) Upon termination of Executive’s employment with CDTI for any reason,
Executive shall promptly resign from any position as an officer, director or
fiduciary of CDTI.  

5.         Protection of Confidential Information.

(a) Executive acknowledges entry into a Non-Disclosure of Confidential
Information Agreement on October 3, 2005 and agrees that in connection with his
employment with CDTI, he will be given access to or will obtain Confidential
Information (as defined below) with respect to CDTI’s business and employees.
 Executive will use the Confidential Information only to carry out Executive’s
job duties under this Agreement.  Executive will hold this information strictly
confidential and will not use or disclose it, except in performance of
Executive’s obligations to CDTI, without CDTI’s express written consent.
 Executive’s obligation to maintain the confidentiality of the Confidential
Information of CDTI and to refrain from using such information for any improper
purpose will continue during Executive’s employment with CDTI and at all times
thereafter, unless and to the extent that such Confidential Information (i) was
otherwise available to Executive from a source other than CDTI, (ii) becomes
generally known to, and available for use by, the public other than as a result
of the acts or omissions of the Executive in contravention of this Paragraph 5,
or (iii) is required to be disclosed by applicable law, court order or other
legal process.  

(b) Executive shall deliver to CDTI at the termination of his employment, or at
any other time CDTI may request, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) relating to the Confidential Information, Work Product (as defined
below) or the business of CDTI which Executive may then possess or have under
Executive’s control.  

(c) “Confidential Information” includes but is not limited to the following:
 (i) trade secrets, ideas, processes, formulas, data, programs, other works of
authorship, knowhow, improvements, discoveries, developments, designs and
techniques; (ii) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices, costs, supplies, customers and
information regarding the skills and compensation of other employees, directors
or consultants of CDTI or any Affiliate; (iii) confidential marketing
information (including without limitation marketing strategies, customer or
client names and requirements for product and services, prices, margins and
costs); and (iv) other confidential business information of CDTI or any
Affiliate.  For purposes of this Agreement, “Affiliate” means any trade or
business under common control with CDTI, as that term is defined in sections
414(b) and 414(c) of the Code.

7

--------------------------------------------------------------------------------

6.         Protection of Intellectual Property.  

Executive agrees that all inventions, innovations, improvements, developments,
methods, techniques, processes, algorithms, data, databases, designs, analyses,
drawings, reports, and all similar or related information, all software,
copyrights, and other works of authorship, all other intellectual property or
proprietary rights (including any patents, registrations or similar rights that
may issue from the foregoing), and all tangible embodiments of any of the
foregoing (in any form or medium, whether now known or hereafter existing),
which relate to CDTI’s or any Affiliate’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed, contributed to, or made by Executive while employed by
CDTI or any Affiliate thereof (collectively, “Work Product”), belong to and are
the property of CDTI or such Affiliate, as applicable, and Executive hereby
assigns to CDTI or such Affiliate, as applicable, any right, title and interest
Executive may have in and to the Work Product, free and clear of any claims for
compensation or restrictions on the use or ownership thereof.  Executive will
promptly disclose such Work Product to CDTI and perform all actions reasonably
requested by CDTI (whether during or after his employment) to establish, record,
perfect and otherwise confirm such ownership, and protect, maintain and enforce
CDTI’s and the Affiliate’s rights, as applicable, in such Work Product
(including, without limitation, by executing assignments, consents, powers of
attorney, and other instruments and providing affidavits and testifying in any
proceeding).  

7.         Post-Employment Covenants.

(a) Non-Solicitation of Employees.  For a period of two (2) years following
termination of Executive’s employment with CDTI, Executive shall not knowingly
solicit or encourage, directly or indirectly, in person or through others, any
employee of the Company whom Executive worked with at the Company or any
Affiliate to terminate his or her relationship with the Company or its Affiliate
or to alter his or her relationship with the Company to the Company’s detriment;
provided, however, that generalized advertisement of employment opportunities
including in trade or industry publications (not focused specifically on or
directed in any way at the employees or an employee of CDTI) shall not be deemed
to cause a breach of this Paragraph 7(a).  

(b) Non-Solicitation of Customers. For a period of two (2) years following
termination of Executive’s employment with CDTI, Executive shall not knowingly
solicit, divert or take away, or attempt to solicit, divert or take away, any
person, firm or company that was, at any time during the period of twelve (12)
months preceding the termination of Executive’s employment, a client of CDTI and
with whom during that twelve (12) month period Executive had business dealings
on behalf of CDTI or any Affiliate, for the purpose of selling or providing a
product or service that competes with or displaces a product or service of CDTI
that Executive had some material involvement in or received Confidential
Information about while employed by CDTI.

8

--------------------------------------------------------------------------------

(c) If, at the time of enforcement of this Paragraph 7, a court of competent
jurisdiction holds that the restrictions stated herein are unreasonable under
circumstances then existing with respect to (i) any part of the time period
covered by these covenants, (ii) any activity covered by these covenants, or
(iii) any other aspect of these covenants, any adverse determination will be
implemented as narrowly as possible and will not affect these covenants with
respect to any other time period, activity or other aspect covered by these
covenants.  

(d) Enforcement.  Each of the parties acknowledges that (i) the covenants and
restrictions contained in this Paragraph 7, and the protections for Confidential
Information and Work Product under Paragraphs 5 and 6, are necessary,
fundamental and required for the protection and continued conduct of CDTI’s
business, (ii) such covenants and restrictions relate to matters which are of a
special, unique and extraordinary character and which give these covenants a
special, unique value and (iii) breach of these covenants may cause CDTI or its
Affiliates irreparable harm which cannot be adequately compensated by monetary
damages, and therefore in the event of a breach or threatened breach of this
Agreement, CDTI or its Affiliates or their applicable successors or assigns may,
in addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or immediate
injunctive or other relief in order to enforce, or prevent any breaches of, the
provisions of this Agreement.  Executive agrees that the restrictions contained
in Paragraphs 5, 6 and 7 are reasonable.

8.         General Provisions.

(a) Arbitration.  Except for claims for injunctive relief brought pursuant to
Paragraph 7, any dispute or controversy arising out of or relating to this
Agreement, or the employment relationship created by this Agreement, including
the termination of that relationship and any allegations of unfair or
discriminatory treatment arising under state or federal law or otherwise, will
be resolved exclusively by final and binding arbitration, except where the law
specifically forbids the use of arbitration as a final and binding remedy.  The
arbitration shall be administered by the Judicial Arbitration and Mediation
Service (“JAMS”) (www.jamsadr.com) and shall be conducted exclusively under the
then-current Employment Arbitration Rules & Procedures and JAMS Policy on
Employment Arbitration Minimum Standards of Procedural Fairness, and the
California Code of Civil Procedure (available at www.jamsadr.com).  The
arbitration will take place before a single neutral arbitrator in Ventura,
California.  CDTI shall be responsible for the fees and expenses of the
arbitrator in connection with the Arbitration.  Executive shall be responsible
for his attorney fees and any costs required by JAMS necessary to commence the
arbitration, if so commenced at Executive’s request, but in no event shall
Executive be responsible for any costs beyond those which he would be required
to incur if he filed a civil action in court concerning the dispute or
controversy.  The parties shall have all the rights, remedies and defenses
available in a civil action for the dispute or controversy.  The arbitrator
shall issue a written award that includes the arbitrator’s essential findings
and conclusions, and shall have the authority to assess attorneys’ fees and
costs of the prevailing party to the losing party.  The arbitrator will not have
the authority to amend, modify, supplement or change the terms and conditions of
employment as set forth in this Agreement.  This arbitration provision will not
prohibit either party from seeking injunctive relief pending the outcome of the
arbitration or an order confirming or vacating the award in a court of competent
jurisdiction.  

9

--------------------------------------------------------------------------------

(b) Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(c) Complete Agreement.  This Agreement embodies the complete agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related to the
subject matter hereof.  There are no other agreements or understandings, written
or oral, in effect between the parties relating to the subject matter of this
Agreement, unless expressly referenced in this Agreement.

(d) Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.  Facsimile or scanned and emailed counterpart
signatures to this Agreement shall be acceptable and binding on the parties
hereto.

(e) Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, CDTI and
their respective successors and assigns; provided that the rights and
obligations of Executive under this Agreement shall not be assignable.

(f) Governing Law and Jurisdiction.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits hereto shall be governed by, and construed in accordance with, the laws
of the State of California.  Except as provided in Paragraph 8(a), each of the
parties hereto submits to the exclusive jurisdiction and venue of any state or
federal court sitting in the County of Ventura, California.  

(g) Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(h) Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of CDTI (as approved by the Board)
and Executive.

(i) Representations and Warranties of Executive.  Executive hereby represents
and warrants that Executive’s employment with CDTI on the terms and conditions
set forth herein and Executive’s execution and performance of this Agreement do
not constitute a breach or violation of any other agreement, obligation or
understanding with any third party.  Executive represents that Executive is not
bound by any agreement or any other existing or previous 

10

--------------------------------------------------------------------------------

business relationship which conflicts with, or may conflict with, the
performance of Executive’s obligations hereunder or prevent the full performance
of Executive’s duties and obligations hereunder.

(j) No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(k) No Third Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended or shall be construed to give any Person other than the
parties to this Agreement and their respective heirs, executors, administrators,
successors or permitted assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(l) Notices.  All notices, requests and other communications under this
Agreement must be in writing and shall be deemed to have been duly given only if
delivered by email or facsimile transmission, personal delivery with written
receipt, or mail delivery by overnight courier prepaid, using the following
contact information:

If to Executive:

David E. Shea

[                            ]

[                            ]

email:

If to CDTI:

Clean Diesel Technologies, Inc.
1621 Fiske Place

Oxnard, CA 93033

Attention:  General Counsel
Fax:  805-639-9466
email: pedro@cdti.com

(m)  Survival.  The covenants contained in Paragraphs 4(b), 5, 6 and 7 will
survive any termination or expiration of this Agreement.

(n)  Review and Enforceability of Agreement.  Executive represents and warrants
that prior to executing this Agreement, Executive reviewed each and every
provision of this Agreement and understands same, and that Executive had a full
opportunity to have this Agreement review by legal counsel of Executive’s own
choosing.  







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.








 

11

--------------------------------------------------------------------------------


 

 



DAVID E. SHEA, Executive:

      

CLEAN DIESEL TECHNOLOGIES, INC.,

      By:   /s/ Christopher J. Harris   /s/ David E.
Shea                          Title:  Chief Executive Officer [Signature]



 

 

12

--------------------------------------------------------------------------------


